Citation Nr: 0800816	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-28 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder

3.  Entitlement to service connection for a rib injury, with 
punctured lung.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1975 to March 
1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision rendered by the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which reopened a claim for service 
connection for low back pain, and denied it on the merits.  
In this decision, the RO also denied a new claim for service 
connection for depression and for residuals of a rib injury, 
with punctured lung.  

In a June 2005 rating action, the RO adjudicated and granted 
service connection for depression, and assigned a disability 
rating of 30 percent.  The veteran has not expressed 
disagreement with the evaluation or effective date assigned.  
Therefore, the matters listed on the title page of this 
decision are the only matters remaining for appellate review.


FINDINGS OF FACT

1.  In an August 1980 decision, the RO denied the appellant's 
claim of service connection for low back pain.  The appellant 
did not appeal, and that decision became final.

2.  Evidence received since the August 1980 rating decision 
is not so cumulative and redundant of information previously 
considered and relates to an unestablished fact necessary to 
substantiate the claim.

3.  A chronic back disability was not incurred in or 
aggravated by military service; and there is no competent 
medical evidence which relates a current chronic back 
disability, manifested by low back pain, to active duty 
military service.  

4.  There is no evidence of a lung injury in service, and 
there is no competent medical evidence of current residuals 
related to an in-service injury to the veteran's ribs. 


CONCLUSIONS OF LAW

1.  The August 1980 decision denying service connection for 
low back pain is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).

2.  Evidence received since the August 1980 rating action is 
both new and material, and relates to an unestablished fact 
necessary to substantiate the claim; and the claim is 
reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

3.  Service connection for a chronic back disability, 
manifested by low back pain, is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

4.  Service connection for residuals of a rib injury, with 
punctured lung, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  
Although the RO reopened and adjudicated the issue of 
entitlement to service connection for low back pain on the 
merits, the Board is required to determine whether new and 
material evidence has been presented when a claim has been 
previously disallowed based upon the same factual basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  In 
the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  Because of the 
favorable disposition regarding the submission of new and 
material evidence in this case, any failure on the part of VA 
to comply with the duty to assist and the duty to notify 
provisions under applicable law and regulations is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In an August 1980 rating decision the RO denied the veteran's 
claim for entitlement to service-connection for low back 
pain.  No timely appeal was filed in the year following the 
issuance of the decision.  Therefore that decision is 
considered final.  38 U.S.C.A. § 7105 (West 2002).  The 
veteran submitted an application to reopen his claim in 
October 2002.  


New and Material Evidence 

In October 2002, the veteran submitted a request to reopen 
his claim for low back pain.  A February 2004 rating decision 
reopened the claim on the basis that new and material 
evidence had been received; however the claim was denied on 
the merits.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Generally, a claim, which has been denied in an unappealed RO 
decision or an unappealed Board decision, may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim. 

"New evidence" is defined as evidence not previously 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

The last final disallowance of the appellant's claim of 
service connection for low back pain was in August 1980.  In 
the August 1980 rating decision, the RO essentially 
determined that there were no chronic residuals of a back 
injury in service, and that the inservice injuries were 
"acute and transitory."  Thus, any new evidence necessary 
to substantiate the claim must therefore necessarily relate 
to the unestablished facts, namely: 1) whether there is 
evidence of continued symptomatology of a chronic low back 
disorder since separation service; and 2) whether a current 
back disorder is etiologically related to an injury or event 
in military service.  See 38 C.F.R. § 3.303, 3.309.

At the time of the last final rating action, the evidence of 
record consisted of the appellant's service medical records 
and private medical records.  Service medical records dated 
in February 1975 reflect that the veteran complained of a 
week-long history of low back pain in the left lumbar area 
after running.  The diagnosis was low back pain.  Additional 
records show the veteran was in an altercation in February 
1976 and suffered trauma to his back and right ribs.  He was 
diagnosed with a contusion.  The March 1976 separation 
physical examination was negative for findings of a low back 
disorder.  In addition, the veteran denied back pain on the 
corresponding Report of Medical History form.

The post-service private medical records show the veteran was 
in a car accident in February 1979.  He suffered several 
injuries, including but not limited to, a fracture of the 
dorsal 12th vertebrae, dislocation of the right sacro-iliac 
joint, separation of the symphysis pubis.

Since the August 1980 final decision, the evidence consists 
of a June 2003 examination for the purpose of Social Security 
Administration (SSA) disability benefits; a June 2004 lay 
statement from J. R.; private medical records from R. K., 
D.C. and L. P., M.D.; and VA outpatient treatment records 
dated between November 2002 and April 2005.

Both the private records and VA treatment records constitute 
new evidence that was not previously available to, and 
considered by the RO.  Moreover, this new evidence is 
material in that the records relate to an unestablished fact 
necessary to substantiate the claim.  Specifically, the new 
evidence relates to whether there is a causal nexus between 
the back injuries in service and the current chronic low back 
disorder, manifested by chronic low back pain.  On this 
basis, the claim is reopened.

Service Connection

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The veteran was generally notified 
of the requirements of VCAA, in correspondence dated in June 
2003.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The RO obtained both private and VA medical 
treatment records.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because of the outcome of this 
decision, any other notice requirements beyond those cited 
for service connection claims, are moot.  As indicated above, 
there has been substantial compliance with all pertinent VA 
law and regulations, and to move forward with this claim 
would not cause any prejudice to the veteran.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau, 2 Vet. App. 141. 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Low back pain - Factual Background and Analysis

Service medical records dated in February 1975 reflect that 
the veteran complained of a week-long history of low back 
pain in the left lumbar area after running.  The diagnosis 
was low back pain.  Additional records show the veteran was 
in an altercation in February 1976 and suffered trauma to his 
back and ribs.  He was diagnosed with a contusion.  The March 
1976 separation physical examination was negative for 
findings of a low back disorder.  In addition, the veteran 
denied back pain on the corresponding Report of Medical 
History form.

Post-service private medical records show that the veteran 
suffered at least two serious injuries to his back, several 
years after separating from military service.  A report from 
the A. H. Hospital shows the veteran was in an automobile 
accident in February 1979 and suffered several injuries, 
including but not limited to, a fracture of the dorsal 12th 
vertebrae, dislocation of the right sacro-iliac joint, 
separation of the symphysis pubis.

Additional post-service records show that the veteran 
sustained a work-related back injury, many years later in 
July 2000, for which he received workman's compensation.  
Private medical records from R. K., M.D. and L.P., M.D, dated 
in December 2000 and January 2002, respectively; show 
treatment for such work-related back injury in July 2000.  In 
correspondence dated in December 2000, R. K., M.D noted that 
the veteran had not worked since the injury and was 
considered permanently disabled to a moderate degree.  In 
correspondence dated in February 2004, R. K., M.D indicated 
that since he first treated the veteran in December 2000, he 
had continued to deteriorate; and was now considered to have 
a permanent disability of a marked degree.  L.P., M.D. also 
indicated that the veteran denied a prior back injury or 
orthopedic problem.  The diagnosis was back pain.  X-rays in 
July 2002 showed a normal lumbar spine, with no evidence of 
fracture.

VA outpatient treatment records show treatment for chronic 
low back pain.  The veteran reported a history of being 
kicked in the back multiple times during a fight in 1975 and 
noted he had back pain since then.  He also reported that he 
had three vertebral fractures from a 1979 car accident.  An 
MRI in April 2003 showed mild impingement from the T11-12 
disk down to the L5-S1 disk.  This appeared to be a 
combination of protrusion of the disk annulus along with some 
mild spondylitic bridging.  Spinal stenosis was not present 
and the MRI was otherwise negative.

After a review of the cumulative evidence, the Board finds 
that service connection is not warranted for a current low 
back disorder manifested by chronic low back pain.  As noted, 
service connection requires an injury in service, and a 
relationship or nexus between the current disability and 
injury during service.  The Board initially notes that there 
is no competent medical evidence or a competent medical 
opinion that links the veteran's current chronic low back 
pain (or specifically, the clinical diagnoses of severe 
myofascial pain with limited lumbar motion and chronic 
mechanical back pain with musculoskeletal component), to any 
incidence of military service.  

However, the requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).  As mentioned, service 
medical records are negative for any diagnosis of a chronic 
disorder (such as arthritis).  Thus, the evidence submitted 
must show that the current chronic low back pain, alleged to 
have resulted from back injuries in- service, continued 
following separation from service; or show that there is an 
etiological link between the current back disability and 
symptoms that began in service and continued to the present.
Here, the evidence does not show such continuity of 
symptomatology or that a causal link exists between military 
service and the veteran's current symptoms.  Rather, the 
evidence clearly shows that the veteran has had at least 
serious two injuries involving his low back since leaving 
military service.  The veteran was in a serious car accident 
three years after service, during which he fractured the 
dorsal 12th vertebrae, dislocated his right sacro-iliac 
joint, and suffered a separation of the symphysis pubis.  He 
also filed and won a workers' compensation claim against Wal-
Mart Associates, Inc. for the on-the-job back injury in 2000.  

Thus, the Board finds that these two intervening events, 
along with the absence of evidence of treatment since leaving 
active duty service and prior to 1979; as well as the absence 
of treatment since 1979 and prior to the July 2000 work-
accident- suggests that the low back disorder or chronic pain 
was not incurred in or aggravated by military service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The veteran 
has not otherwise provided competent medical opinions or 
medical evidence showing the current claimed disorder is 
related to military service.

Therefore, on the basis of the foregoing, the Board finds 
that the criteria for establishing service connection for a 
back disorder, manifested as chronic low back pain, have not 
been met.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the- doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).

Residuals of a rib injury, with punctured lung -Factual 
Background and Analysis

The veteran contends he is entitled to service connection for 
residuals of a rib injury, including a punctured lung, which 
occurred in service.  The Board has considered the 
appellant's contentions, but finds however, that the 
preponderance of the evidence is against the claim.  
Service medical records show the veteran was injured during 
an altercation in February 1976, and suffered trauma to his 
right ribs.  Upon physical examination, there was general 
tenderness to his chest upon palpation and he was diagnosed 
with a contusion.  Shortly thereafter, the veteran complained 
of shortness of breath when he reclined at night.  X-rays of 
the veteran's chest were within normal limits though.  The 
March 1976 separation physical examination was negative for 
significant findings regarding the veteran's ribs or lungs, 
and there was no mention of a history of fractured ribs or 
punctured lung.  In addition, the veteran denied chest pain 
or shortness of breath on the corresponding Report of Medical 
History form.

The post-service medical evidence contains VA outpatient 
treatment records which reflect veteran's subjective reports 
that he suffered a punctured lung during military service.  
An October 2002 outpatient record shows that the veteran 
reported a history of a pneumothorax in 1975 when he flipped 
off a vehicle.  However, the veteran could not remember which 
side or which lung had been injured.  Upon physical 
examination, the veteran's lungs were clear and he denied a 
history of shortness of breath, sleep apnea, snoring or 
orthopnea.  Records in June 2003 show that he reported a 
history of being kicked in the ribs in service, but that he 
was unable to recall whether he suffered any fractures or 
other injuries. 

After reviewing the cumulative evidence the Board notes that 
despite the veteran's subjective reports to medical personnel 
that he suffered injuries to his rib(s) in service, to 
include a punctured lung, the record is absent for competent 
medical evidence (findings) of any current residual 
complications of the in-service injury to the veteran's ribs.  
There also is no current clinical evidence or medical 
opinions which indicate the veteran ever had a punctured lung 
or that he currently suffers from residual complications of a 
previously punctured lung.  The Board points out that the 
Court has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  As noted, the veteran has not provided competent 
medical opinions or medical evidence showing the current 
claimed disorders.

The Board notes that Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a 
present residual disabilities of the rib(s) or of a punctured 
lung (and, if so, of a nexus between those disabilities and 
an injury in military service), there can be no valid claim 
for service connection.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143-144 
(1992).  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for residuals of 
a right rib injury, with punctured lung have not been met.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in this 
appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. at 55-57 (1990).


ORDER

New and material evidence has been received, the application 
to reopen the claim for service connection for low back pain 
is allowed.

Service connection for low back pain is denied.

Service connection for residuals of rib injury, with 
punctured lung is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


